
Exhibit 10.2


AMENDMENT NO. 3 TO THE
ENSCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2004)




       THIS AMENDMENT No. 3, executed this 4th day of August, 2009, and
effective the first day of October, 2009, by Ensco International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

WITNESSETH:

       WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted
the Energy Service Company, Inc. Select Executive Retirement Plan (the "Original
SERP");

       WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;

       WHEREAS, the Company amended and restated the Original SERP, effective
January 1, 1997, to (i) provide a discretionary profit sharing contribution,
(ii) rename the Original SERP the "ENSCO Supplemental Executive Retirement
Plan," and (iii) coordinate the operation of the Original SERP with the ENSCO
Savings Plan;

       WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 8.2 of
the Original SERP which were subsequently clarified by further guidance from the
Pension and Welfare Benefits Administration (collectively the "Final Claims
Procedure Regulations");

       WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;

       WHEREAS, the Company amended and restated the Original SERP, effective as
of January 1, 2004;

       WHEREAS, the American Jobs Creation Act of 2004 (the "AJCA") enacted new
section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
which imposes new rules regarding the timing of elections and distributions
under nonqualified deferred compensation plans effective for years beginning
after December 31, 2004;

       WHEREAS, the Company determined to comply with the AJCA and new section
409A of the Code by freezing the Original SERP and adopting the ENSCO 2005
Supplemental Executive Retirement Plan (the "2005 SERP"), effective January 1,
2005;

--------------------------------------------------------------------------------



 



       WHEREAS, the Board of Directors of the Company (the "Board"), upon
recommendation of its Nominating, Governance and Compensation Committee (the
"Committee"), approved Amendment No. 1 to the Original SERP, as amended and
restated effective as of January 1, 2004, during a regular meeting held on March
10, 2008;

       WHEREAS, the Board, upon recommendation of the Committee during its
meeting held on November 3-4, 2008, approved Amendment No. 2 to the amended and
restated Original SERP during a regular meeting held on November 4, 2008;

       WHEREAS, the Company adopted Amendment No. 2 to the amended and restated
Original SERP in order to facilitate compliance (to the limited extent necessary
as provided by Amendment No. 2) with the final Treasury regulations under
section 409A of the Code;

       WHEREAS, the Board, upon recommendation of the Committee, during its
regular meeting held on August 4, 2009, has approved this Amendment No. 3 to the
amended and restated Original SERP during a regular meeting held on August 4,
2009; and

       WHEREAS, the Company now desires to adopt this Amendment No. 3 to the
amended and restated Original SERP in order to amend Section 7.2 of the amended
and restated Original SERP, effective October 1, 2009, with respect to the
limitation on the portion of a participant's account that may be invested in the
Company stock fund;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 3 to the
amended and restated Original SERP:

       Section 7.2 of the amended and restated Original SERP is hereby amended
to read as follows:

       7.2       Investments.  If a trust is established as provided for in
Section 7.1, earnings and/or losses of the trust attributable to amounts
credited to a Participant's Account shall increase or, if applicable, decrease
such Participant's Account for purposes of determining the Participant's
Benefits payable hereunder. The Committee may determine from time to time to
direct the investment manager appointed pursuant to any such trust to invest the
balance of a Participant's Account in accordance with the wishes and written
directions of that Participant from among the registered mutual funds and the
Company stock fund offered to the participants in the 401(k) Plan from time to
time under the terms of the 401(k) Plan. If the Committee determines for any
reason that a particular registered mutual fund available under the 401(k) Plan
cannot be made available under the Plan, a comparable fund will be substituted
in its place.


2



--------------------------------------------------------------------------------



 



       Up to 100 percent of the balance of a Participant's Account may be
invested in the Company stock fund. Effective June 1, 2008, a Participant may
not direct that more than 50 percent of the balance of his Account may be
invested in the Company stock fund. Notwithstanding that the balance of a
Participant's Account that is invested in the Company stock fund on June 1, 2008
is 50 percent or more of the total balance of his Account on that date, the
Participant's Account may continue to hold that investment interest in the
Company stock fund after May 31, 2008. A Participant shall not be permitted,
however, to direct the investment manager (in writing, or if allowed by the
Administrator, by giving an interactive electronic communication) after May 31,
2008 to change the investment of the then balance of his Account if (i) that
investment election requires reinvestment of any portion of his Account into the
Company stock fund and the balance of his Account that is invested in the
Company stock fund on that date is 50 percent or more of the total balance of
his Account on that date, or (ii) the effect of that investment election would
result in more than 50 percent of the total balance of his Account on that date
being invested in the Company stock fund.

       Effective October 1, 2009, a Participant may not direct that more than 25
percent of the balance of his Account may be invested in the Company stock fund.
Notwithstanding that the balance of a Participant's Account that is invested in
the Company stock fund on October 1, 2009 is 25 percent or more of the total
balance of his Account on that date, the Participant's Account may continue to
hold that investment interest in the Company stock fund after September 30,
2009. A Participant shall not be permitted, however, to direct the investment
manager (in writing, or if allowed by the Administrator, by giving an
interactive electronic communication) after September 30, 2009 to change the
investment of the then balance of his Account if (i) that investment election
requires reinvestment of any portion of his Account into the Company stock fund
and the balance of his Account that is invested in the Company stock fund on
that date is 25 percent or more of the total balance of his Account on that
date, or (ii) the effect of that investment election would result in more than
25 percent of the total balance of his Account on that date being invested in
the Company stock fund.

       The Administrator may determine, without the necessity of an amendment to
the Plan, at any time to increase, decrease or otherwise modify any then
applicable limitation on the investment in the Company stock fund and the
transitional rules applicable to any such increase, decrease or modification.

       Effective June 1, 2008, the Committee has also determined that it will
direct the investment manager appointed pursuant to any such trust to invest up
to 100 percent of the balance of a Participant's Account in accordance with the
wishes and written directions of that Participant pursuant to the terms,
conditions and limitations of the agreements governing the T. Rowe Price
TradeLink+ self-directed brokerage investment program, as amended from time to
time.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 3 to the amendment and
restatement of the Original SERP to be executed on the date first above written.

  ENSCO INTERNATIONAL INCORPORATED



/s/ Cary A Moomjian, Jr.                                                    
Cary A. Moomjian, Jr.
Vice President












3



 



--------------------------------------------------------------------------------

